DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 11/17/2020 and 07/05/2022 have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, Zhang et al. (US 20210185567 A1) (hereinafter Zhang) in combination with Chauhan et al. (US 20200351726 A1) (hereinafter Chauhan), fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Zhang discloses a method, comprising:
receiving, by network equipment comprising a processor, initial network data representative of an initial state associated with a radio access network (FIG. 4, FIG.13 and FIG. 14 for AMF, “At 1305 the AMF 402 may identify a UE connected to a source base station of the first RAN”);
receiving, by the network equipment, current state data representative of a current state associated with the radio access network, the current state manifesting after the initial state (FIG. 13 and FIG. 14, par. 0171, “At 1310 the AMF 402 may receive a handover message including a voice call continuity handover trigger message indicating a handover of the UE to a target base station associated with a second RAN.”);
Chauhan further discloses in response to receiving the initial network data, configuring, by the network equipment, a voice over new radio function in accordance with the initial state (FIG. 3B, par. 0028, “FIG. 3B, during the procedure, AMF 262 may obtain, from UDM 265, subscription information 315 pertaining to end device 180. According to an exemplary embodiment, the subscription information includes voice management data, as described herein. For example, the voice management data may indicate whether end device 180 supports VoNR or non-VoNR (e.g., a binary choice). Alternatively, for example, the voice management data may indicate a subscription preference when end device 180 supports both VoNR and non-VoNR. Thereafter, AMF 262 may transmit the voice management data 320 to gNB 207.”);
receiving, by the network equipment, user equipment state data representative of a state associated with a user equipment (par. 0030, “the voice session request may be received from end device 180 (e.g., initiating a voice call, mobile originating (MO) voice call)”).
However, Zhang in combination with Chauhan fail to teach or disclose, “based on the current state data and the user equipment state data, determining, by the network equipment, preference data representative of a voice over new radio preference; and based on the voice over new radio preference, selecting, by the network equipment, a target cell to facilitate a handover of a communication of the user equipment” in combination with other limitations of the claim.
Regarding claim 8, the prior arts of the record, Zhang in combination with Chauhan and further in combination with Kumar (US 20210266753 A1) (hereinafter Kumar), fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Zhang discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (FIG. 8, par. 0138-0139, “Device 805 may be an example of or include the components of an AMF 402… processor 820, memory 825, software 830… Processor 820 may be configured to execute computer-readable instructions stored in a memory to perform various functions”), comprising:
receiving current state data representative of a current state determined to be applicable to the radio access network (FIG. 13 and FIG. 14, par. 0171, “At 1310 the AMF 402 may receive a handover message including a voice call continuity handover trigger message indicating a handover of the UE to a target base station associated with a second RAN.”);
Chauhan further discloses in response to receiving the current state data, reconfiguring the voice over new radio function in accordance with the current state data (FIG. 3B, par. 0028, “FIG. 3B, during the procedure, AMF 262 may obtain, from UDM 265, subscription information 315 pertaining to end device 180. According to an exemplary embodiment, the subscription information includes voice management data, as described herein. For example, the voice management data may indicate whether end device 180 supports VoNR or non-VoNR (e.g., a binary choice). Alternatively, for example, the voice management data may indicate a subscription preference when end device 180 supports both VoNR and non-VoNR. Thereafter, AMF 262 may transmit the voice management data 320 to gNB 207.”);
receiving user equipment state data representative of a state determined to be applicable to a user equipment (par. 0030, “the voice session request may be received from end device 180 (e.g., initiating a voice call, mobile originating (MO) voice call)”).
Kumar further discloses receiving historical network data representative of a historical state determined to be applicable to a radio access network.
However, Zhang in combination with Chauhan in combination with Kumar fail to disclose, “in response to receiving the historical network data, configuring a voice over new radio function in accordance with the historical state; after receiving the historical network data, receiving current state data representative of a current state determined to be applicable to the radio access network; based on the current state data and the user equipment state data, determining preference data representative of a voice over new radio preference; and in response to determining the preference data, selecting, based on the preference data, a target cell to which to transfer a communication of the user equipment from a serving cell that the user equipment is currently utilizing for the communication”, in combination with other limitations of the claim.
Regarding claim 15, the prior arts of the record, Zhang in combination with Chauhan and further in combination with Kumar, fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Zhang discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (FIG. 8, par. 0138-0139, “Processor 820 may be configured to execute computer-readable instructions stored in a memory to perform various functions”), comprising:
receiving current state data representative of a current state of the radio access network(FIG. 13 and FIG. 14, par. 0171, “At 1310 the AMF 402 may receive a handover message including a voice call continuity handover trigger message indicating a handover of the UE to a target base station associated with a second RAN.”);
Chauhan further discloses receiving user equipment state data representative of a state of a user equipment (par. 0030, “the voice session request may be received from end device 180 (e.g., initiating a voice call, mobile originating (MO) voice call)”); 
in response to receiving the current state data and the user equipment state data, reconfiguring the voice over new radio function in accordance with the current state data and the user equipment state data (FIG. 3B, par. 0028, “FIG. 3B, during the procedure, AMF 262 may obtain, from UDM 265, subscription information 315 pertaining to end device 180. According to an exemplary embodiment, the subscription information includes voice management data, as described herein. For example, the voice management data may indicate whether end device 180 supports VoNR or non-VoNR (e.g., a binary choice). Alternatively, for example, the voice management data may indicate a subscription preference when end device 180 supports both VoNR and non-VoNR. Thereafter, AMF 262 may transmit the voice management data 320 to gNB 207.”).
Kumar further discloses receiving historical network data representative of a historical state of a radio access network.
However, Zhang in combination with Chauhan in combination with Kumar fail to disclose, “in response to receiving the historical network data, configuring a voice over new radio function in accordance with the historical state of the radio access network; based on the current state data and the user equipment state data, determining preference data representative of a voice over new radio preference; and in response to determining the preference data and based on the voice over new radio preference, selecting a target cell to use in connection with a handover of a communication of the user equipment” in combination with other limitations of the claim.
Therefore, claims 1-20 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642